Citation Nr: 1434990	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  11-09 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date prior to December 10, 2007, for the assignment of a temporary 100 percent evaluation based on a need for convalescence following surgery for a service connected cervical spine disability, under 38 C.F.R. § 4.30 (Paragraph 30 benefits).

2.  Entitlement to an extension of Paragraph 30 benefits beyond February 1, 2008.

3.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease (DDD) of the cervical spine prior to December 10, 2007, to include consideration of entitlement to a finding of total disability based on individual unemployability.

4.  Entitlement to an evaluation in excess of 10 percent for DDD of the cervical spine from February 1, 2008, to May 16, 2011.

5.  Entitlement to an evaluation in excess of 20 percent for DDD of the cervical spine since May 16, 2011.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from April 1981 to October 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2008 and September 2009 rating decisions by the Indianapolis, Indiana, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The August 2008 decision denied entitlement to an increased evaluation for DDD of the cervical spine, as well as entitlement to TDIU.  In June 2009, the Veteran submitted a statement indicating disagreement with both these issues.  

The September 2009 decision granted entitlement to Paragraph 30 benefits from December 10, 2007, to February 1, 2008.  The Veteran disagreed with the delimiting dates, as well as continuing his disagreement with the assignment of a 10 percent evaluation following the end of the temporary total disability period.

The Board notes that the RO issued a July 2011 rating decision continuing the 10 percent evaluation, based on receipt of a May 2011 "claim."  In reality, this issue was on appeal, and the July 2011 decision represents reconsideration of a single evaluation stage.  Similarly, a November 2012 decision review officer (DRO) decision granting an increased 20 percent evaluation for DDD of the cervical spine is also subsumed by the current appeal.
The Veteran has not availed himself of the opportunity for a hearing before a Veterans Law Judge.  He instead appeared before a DRO in December 2011 at the RO.  A transcript of the hearing is of record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues regarding Schedular evaluation of DDD of the cervical spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was admitted to the hospital for surgery on his service-connected cervical spine DDD on December 10, 2007.

2.  The Veteran was released to full duty at work on January 8, 2008; evidence of record showed full range of motion of the cervical spine and was otherwise asymptomatic at that time.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 10, 2007, for the assignment of a temporary total disability evaluation under 38 C.F.R. § 4.30 for service-connected DDD of the cervical spine are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.401(h)(2), 4.30 (2013).

2.  The criteria for extension of a temporary total disability evaluation under 38 C.F.R. § 4.30 for service-connected DDD of the cervical spine beyond February 1, 2008, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

This appeal arises from the Veteran's disagreement with the initial effective dates assigned following the grant of entitlement to Paragraph 30 benefits.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

No VA examination was conducted in conjunction with the claim for Paragraph 30 benefits.  The duty to examine is triggered when "based upon a review of the evidence of record...VA determines [an examination] is necessary to decide the claim.  A medical examination...is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim."  38 C.F.R. § 3.159(c)(4).  Here, private medical records covering the period from the initial evaluation for surgery through the release from regular follow-up contain sufficient information to permit application of the applicable regulations.

At the Veteran's December 2011 DRO hearing, the hearing officer discussed in detail the elements of the claim on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating it.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

The Veteran is service-connected for DDD of the cervical spine.  VA treatment records reflect that as early as May 2007, the Veteran was complaining of increased symptomatology associated with his neck disability.  In October 2007, he filed a formal claim for increased evaluation, to include consideration of TDIU.  Those claims were denied in the August 2008 decision which led in part to the current appeal.

In September 2008, the Veteran notified VA that he had undergone surgery for a cervical spine fusion.  Private medical records from Dr. ACG document that the Veteran was admitted to the hospital on December 10, 2007; he was operated on and then discharged the following day.  The Veteran was doing well at a December 20, 2007, postoperative visit, and was recommended to physical therapy.  On January 8, 2008, Dr. ACG stated that the Veteran "...is ready for full duty work activity without restriction."  The Veteran had no neck or arm pain, with a normal range of motion.  There was some neck stiffness, but sensation and motor control was intact in the upper extremities.  In March 2008, the surgeon affirmed that the Veteran was "...asymptomatic and has normal range mobility in the neck area."

There is no dispute over these facts; the Veteran has expressed disagreement with the application of the provisions of 38 C.F.R. § 4.30.  

First, he maintains that an earlier effective date for the assignment of Paragraph 30 benefits is warranted based on the date of receipt of his claim for increased evaluation in October 2007.  However, 38 C.F.R. § 4.30, and the effective date regulation at 38 C.F.R. § 3.401, are specific and quite clear.  The temporary total evaluation begins effective the date of entrance into the hospital for the surgical treatment, and not before.  38 C.F.R. §§ 3.401(h)(2), 4.30.

The facts are undisputed, and as a matter of law, entitlement to an earlier effective date for the assignment of a temporary total disability evaluation under 38 C.F.R. § 4.30 is not warranted.

The Board notes that in April 2011 correspondence, the Veteran, through his representative, expressed his understanding and acceptance of the effective date of Paragraph 30 benefits.  The appeal was not withdrawn, however.  His argument for assignment of an increased evaluation prior to December 10, 2007, either under the Rating Schedule or as TDIU, is addressed as part of the separate evaluation claim included in the remand, below.

Turning to the question of extension of Paragraph 30 benefits, the Veteran argues that his benefit should not have been reduced effective February 1, 2008, but should have continued until he was re-examined and evaluated in July 2008.  (The Veteran has incorrectly identified the date of examination as being in June 2008, his contention has been adjusted to reflect the actual timeline, consistent with his argument.)  He maintains that the regulation provides that Paragraph 30 benefits cannot be terminated prior to an examination.  

Unfortunately, in interpreting the regulation, the Veteran has left out a vital phrase.  The regulation does state that an examination will be scheduled and considered in connection with a termination of Paragraph 30 benefits, but only when the evidence of record "...is inadequate to assign a schedular evaluation...."

Here, there was sufficient evidence to evaluate the service-connected DDD of the cervical spine in the private medical records detailing the Veteran's status during and immediately after recovery.  No examination was therefore required.  

The neck disability is rated under Code 5237, which provides, generally, that evaluations are assigned based on the degree of limitation of motion of the spinal section, or the presence and degree of spasms, guarding, and tenderness.  Separate ratings may be assigned for neurological manifestations, to include radiculopathy or neuropathy, under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, Code 5237, General Rating Formula for Diseases and Injuries of the Spine.  

As is discussed above, Dr. ACG was very clear in January 2008 and March 2008 treatment notes.  Following surgery and convalescence, the Veteran had normal mobility of the neck, and was asymptomatic.  This included pain and neurological manifestations.  These findings are consistent with the standards set forth in the rating criteria.  No additional findings were needed to apply those criteria.  Therefore, the RO properly terminated the Paragraph 30 benefits on the evidence of record.

Further, as the Veteran was released to full duty on January 8, 2008, his convalescence ended on that day.  The regulation provides that the temporary total evaluation is assigned from the date of hospitalization and continuing for a period of one to three months dating from the "first day of the month following" discharge.  The Veteran was admitted on December 10, 2007, and discharged December 11, 2007.  January 1, 2008, then, marks the start of the one month period of entitlement following discharge.  He did not require convalescence into February, so a one month period is appropriate.  One month from January 1 is February 1, 2008.  The RO selected the proper date of termination, and no extension is warranted.

The Veteran has contended that he is entitled to payment of an additional month of Paragraph 30 benefits, as he held entitlement to the benefit in December 2007 and January 2008, but only received payment for January 2008.  However, the statute provides that entitlement to payment arises only on the first day of the month following the month in which the award was effective.  38 U.S.C.A. § 5111(a)(1).  Therefore, although entitlement arose in December 2007, payment of the monetary benefit could not be made for that month. 


ORDER

An effective date prior to December 10, 2007, for entitlement to Paragraph 30 benefits is denied.

Extension of entitlement to Paragraph 30 benefits beyond February 1, 2008, is denied.


REMAND

As is noted in the Introduction above, in an August 2008 rating decision, the RO denied entitlement to an increased evaluation for the service-connected DDD of the cervical spine, to include consideration of entitlement to TDIU.  In June 2009 correspondence notifying the RO of evidence relevant to the claim for increase, the Veteran expressed disagreement with that decision, stating his continued belief that he was totally disabled from at least September 2007.  His statements must be accepted as a notice of disagreement (NOD).

The RO has taken no action on this NOD, and has not recognized that the question of evaluation of the cervical spine disability outside of the period of temporary total evaluation under 38 C.F.R. § 4.30 is in appellate status.   When an NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus a remand is required for issuance of an SOC and to provide the Veteran the opportunity to perfect an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC regarding the issues of evaluation of DDD of the cervical spine prior to December 10, 2007, to include consideration of TDIU; and since February 1, 2008, to include both the 10 percent and 20 percent stages of evaluation.  Advise the Veteran of the procedural requirements to continue an appeal of each issue.  If a substantive appeal is timely filed with regard to all or any of these matters, the perfected issue should be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


